People v Massey (2015 NY Slip Op 06521)





People v Massey


2015 NY Slip Op 06521


Decided on August 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
SANDRA L. SGROI
ROBERT J. MILLER
BETSY BARROS, JJ.


2013-11067
 (Ind. No. 2481/12)

[*1]The People of the State of New York, respondent, 
vObataiye Massey, appellant. Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.


Thomas J. Spota, District Attorney, Riverhead, N.Y. (Lauren Tan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Hudson, J.), imposed November 25, 2013, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80, 86-87).
ENG, P.J., MASTRO, SGROI, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court